EXHIBIT 10.1

Asparagus Growing Agreement




THIS AGREEMENT

is made on July 31, 2006, by and between US Farms, Inc., (“US Farms”) and
Phrixus Holdings, Inc. (“Grower”), and in consideration for the mutual covenants
hereinafter set forth, the parties hereto agree as follows:




1.

Purpose: US Farms, Inc. is in need of approximately 210 of asparagus. Grower
has, or agrees to obtain, farm acreage (“the Farm”) in said amount in the
Imperial Valley area that is appropriate for the growing of such asparagus and
desires to utilize the Farm to grow asparagus for US Farms.




2.

Term: This Agreement will become effective on the date stated above and will
continue in effect for the 2006 / 2007 asparagus growing season with approximate
harvest dated from January 1,2007 to April 15, 2007. US Farms shall specify the
ground preparation dates, planting dates, first water dates, and harvest dates
for the Farm.




3.

 Specific Services: The Grower agrees to provide the following specific
services:




a.

Grower shall provide farming acreage appropriate for the growing of asparagus.
The specific field location of the Farm shall be agreed upon by both parties.

b.

Grower shall be responsible for the management and supervision of the Farm,
including but not limited to soil preparation, irrigation, cultivation,
fertilization, fumigation, spraying, and other cultural practices and Grower
covenants to employ good farming practices as per the custom in the Imperial
County are for the growing of asparagus.

c.

Grower shall be responsible to verify that no toxic chemicals exist in the make
up of the soil that would prevent selling such asparagus under any and all
governmental regulations. Further, Grower shall be responsible for all applied
pesticides, sprays, fumigation, fertilization, etc., and shall insure that such
applications are in compliance with all pertinent laws and regulations.

d.

Grower guarantees that in the production of all asparagus delivered by him to US
Farms, only those pesticide chemicals that are registered under the Federal
Insecticide, Fungicide, and Rodenticide Act will be used. Grower also warrants
that the asparagus shall be free of any chemical compound that would render the
asparagus unfit for human consumption under any applicable State or Federal
laws, regulations or standards.

e.

Grower agrees that he will keep a log on the chemicals applied to said asparagus
showing the chemicals used, the rate and the date of application, and further
that this will be made available for review or reproduction by US Farms.

f.

Grower shall be considered the operator under the regulations promulgated by the
California Department of Food and Agriculture Commissioner’s Office.




4.

Method of Performing Services: Grower, in consultation with US Farms, will
determine the method, detail, and means of performing the above-described
service.




--------------------------------------------------------------------------------







5.

Net Green Acreage: The Net Green Acreage of the Farm shall be the actual acreage
farmed by Grower and shall be determined by US Farms by wheeling said acreage
following planting.




6.

Employment of Assistants: Grower may, at Grower’s own expense, employ such
assistants as grower deems necessary to perform the services required of Grower
by this agreement. US Farms may not control, direct, or supervise Grower’s
assistants or employees in the performance of those services.




7.

Payment for Services: In consideration of Grower’s services rendered herein, US
Farms shall pay Grower a fee of $500.00 per acre plus all growing cost.  US
Farms agrees to pay all expenses that pertain to the growing of said Asparagus
within 10 days of receipt of invoice from Grower.




8.

Workers’ Compensation: Grower agrees to provide workers’ compensation insurance
(or obtain a Certificate to Self-Insure) for Grower’s employees and agents, and
agrees to hold harmless and indemnify US Farms for any and all claims arising
out of any injury, disability, or death of any of Grower’s employees or agents.
Grower shall provide US Farms with a certificate of such insurance (or a copy of
its Certificate to Self-Insure) immediately following execution of this
agreement.




9.

Ownership: It is agreed that all crops grown on the Farm shall be owned by US
Farms and US Farms shall bear all risk of loss. US Farms shall have all rights
and title to the crop and Grower shall not encumber the crops and shall waive
any and all rights and liens which run in favor of Grower, including without
limitation, all rights under the Perishable Agriculture Code Sections
55631-55653, 57551-57595, 57700 and any other similar statutory or common law
liens or rights. If Grower attempts to allow any other party to harvest,
process, and/or market the asparagus, US Farms shall be entitled to injunctive
relief in addition to all the other remedies at law or in equity.




10.

Default: In the event that US Farms fails to pay Grower pursuant to the Payment
for Services as set forth in paragraph 7 and after ten (10) days written notice
from grower to US Farms and an opportunity to cure, Grower shall have the right
to assume possession and control of the crop and proceed to harvest, pack, and
sell the crop.  After the sale of the crop, Grower shall retain so much of the
sales proceeds required to place Grower in the same economic position Grower
would have enjoyed in the absence of default by US Farms and remit the balance
to US Farms.  If the proceeds are insufficient to place Grower in said position,
US Farms shall be liable to Grower for the damages. In addition to the above,
Grower shall have all legal rights and remedies provided by law.




11.

Liability Insurance and Indemnity: Grower shall procure and maintain, at its own
expense, public liability and property damage insurance, insuring US Farms and
Grower. Grower shall provide for coverage for personal injury to or death of any
one person of not less than $500,000.00 for personal injury to death of more
than one person of not less than $1,000,000.00 and coverage for property damage
liability of not less than $250,000.00. The aforesaid insurance shall be
obtained form a company licensed to do business in the State of California. Such
insurance policy or policies shall name US Farms as an additional insured and
provide for at least 30 days written notice to US Farms prior to cancellation,
termination, modification or change of any policy. The original insurance policy
(or certificates thereof satisfactory to US Farms), together with satisfactory
evidence of payment of the premiums thereon, shall be deposited with US Farms
within 30 days of the execution of this agreement.





2

--------------------------------------------------------------------------------

 

Grower further agrees that it is solely responsible for providing the services
as set forth herein under the Agreement. Grower shall indemnify, defend, and
hold US Farms, its officers from all claims, demands, losses, expenses, damages,
and liabilities of any kind whatsoever including attorney’s fees that US Farms
shall incur or suffer, which arise or result from, or are contributed to in
whole or in part by reason of any act, omission, fault, or negligence, whether
passive or active of Grower or anyone acting under its direction in connection
with the performance under this Agreement and not solely caused by the
negligence of US Farms without contributory negligence of fault of Grower even
if the claim, demand, or liability is caused in part by the act of or passive
negligence of US Farms. US Farms may participate in the defense of any claim of
suit without leaving Grower any obligations herein.




12.

Arbitration and Attorneys’ Fees: In the event of any controversy, claim, or
dispute between the parties hereto, arising out of or relating to this agreement
or the breach thereof, the arbitration. The binding arbitration shall be held in
San Diego County, California, and shall utilized the services of American
Arbitration Association, and operate under its Arbitration Rules and Procedures.
The parties agree that discovery shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum as and for attorneys’ fee, which
shall be determined by the arbitrator(s) in such proceeding, or in a separate
action brought for that purpose.




13.

Mutual Draftsmanship: It is expressly acknowledged that this Agreement is the
result of the mutual draftsmanship of the parties hereto and in the event of
uncertainty, no language of this agreement shall be construed more strongly
against one party than the other.




14.

No Partnership: Nothing contained in this Agreement shall create or be construed
as creating a partnership, or joint venture. Neither US Farms nor Grower shall
be liable, except as otherwise expressly provided in this Agreement for any
obligations or liabilities incurred by the other.




15.

Modifications: These provisions constitute the entire Agreement between the
parties hereto and may not be altered or modified, except in writing.




Executed on July 31, 2006, at San Diego, California, on the date above-written.




US Farms, Inc.

Phrixus Holdings, Inc




/s/ Yan Skwara




/s/ Jason Berkes

Yan Skwara

Jason Berkes

President

 










      




3

--------------------------------------------------------------------------------

 





